DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



1. Formal Matters
A.	Applicant’s election without traverse of Group III in the reply filed on 7/30/21 is acknowledged. Both PSGL-1 and VISTA will be examined as they are required in the same composition. Therefore, this restriction is deemed proper and is made FINAL.

B.	Claims 52 and 79-86 are pending and are the subject of this Office Action.




2. Specification
A.	If applicable, the first line of the specification should be updated to reflect the status (e.g. “now U.S. Patent No.”, or “now abandoned”) of any parent applications. Similarly, though none could be found, any U.S. or Foreign Applications cited in the specification which have since issued should be updated with the corresponding Patent No.

B.	Though none could be found, any listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

C.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), 

D.	Though no issues could be found, trade names or marks used in commerce should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

E.	Though no issues could be found, when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02.

F.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  

G.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.

	


3. Claim Rejections - 35 USC § 112, first paragraph – scope of enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claims 52 and 79-86 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for methods of identifying a PSGL-1 antagonist by detecting binding between a wild-type VISTA and wild-type PSGL-1, does not reasonably provide enablement for methods of identifying a PSGL-1 antagonist by detecting binding between a VISTA ECD and a PSGL-1 ECD. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The specification defines “ECD” (“extracellular domain”) as “variants” (paragraph [056]), which is defined as having at least about 80% amino acid sequence identity with a native (wild-type) sequence ([029]). Given this, the breadth of the claims is excessive with regard to claiming methods of identifying a PSGL-1 antagonist by detecting binding between a VISTA ECD and a PSGL-1 ECD, since the ECD can have one or more amino acid substitutions, deletions, insertions and/or additions to the wild-type ECD of PSGL-1 and/or VISTA. 
Applicants provide guidance as to the use of wild-type PSGL-1 and VISTA, and it would be expected that the ECDs could also be used, as these are known to be the site for ligand binding. However, the specification does not provide guidance or working examples of any “variants”. Applicants have provided no guidance as to what critical residues are required to maintain the functional characteristics of PSGL-1 and VISTA. Furthermore, it is not predictable to one of ordinary skill in the art how to make a functional PSGL-1 and VISTA variant which is less than 100% identical to the wild-type proteins. Amending the claims to recite, for example, that any ECD variants would be “at least 95%" identical to PSGL-1 and VISTA known at the time (without adding new matter) would obviate the rejection. However, any evidence supporting lower percentages will be considered (e.g. showing of critical residues, sequence alignments).
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.
4. Claim Rejections - 35 USC § 112, first paragraph – written description
	Claims 52 and 79-86 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
These are genus claims. The specification defines “ECD” (“extracellular domain”) as “variants” (paragraph [0056]). The specification has not provided adequate written description with regard to claiming methods of identifying a PSGL-1 antagonist by detecting binding between a VISTA ECD (variant) and a PSGL-1 ECD (variant), since the variant can have one or more amino acid substitutions, deletions, insertions and/or additions to the wild-type ECD of PSGL-1 and/or VISTA. 
The specification and claims do not indicate what distinguishing attributes are shared by the members of the genus. Thus the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted. The specification and claims do not provide any guidance as to what changes should be made. Structural features that could distinguish compounds in the genus from others in the protein class are missing from the disclosure. No common structural attributes identify the members of the genus. 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, PSGL-1 ECD and VISTA ECD, alone, are insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.
Amending the claims to recite, for example, that any ECD variants would be “at least 95%" identical to PSGL-1 and VISTA known at the time (without adding new matter) would obviate the rejection. However, any evidence supporting lower percentages will be considered (e.g. showing of critical residues, sequence alignments).


	



4. Conclusion
	No claim is allowable.
Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647